DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-57 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 1 – 
Filipek (US 2016/0186714) discloses a method of extracting energy from water waves in a large open water body to generate electric power (Abstract; A water powered generator having a cylindrical shaped body supported in a substantially submerged fashion within a flowing body of water) from an predetermined excavated depths of three connected stages of land-based channels: a funnel shaped channel (1) [55], a parallel sided channel (2) [24], forming a continuous vertical walled channel on the land leading away from said large open water body whereby the water from said large open water body flows into said continuous vertical walled parallel sided channel (2) [24] (FIG. 1), by the following steps: 
a. capturing, a substantially amount of water from such water waves from said large open water body towards a shoreline into said parallel sided channel (2) [24],  wherein said funnel shaped channel (1) [55] is connected to said [24] (FIG. 1),
b. concentrating said water waves into said funnel shaped channel  (1) [50] to said large open water body and narrowing in the direction away from said open water body (FIG. 1), 
c. controlling said waves action and kinetic energy exiting said funnel shaped channel (1) [55] by regulating or shutting off water wave activity [by 49], wherein the said parallel sided channel (2) [24] is relatively narrow than said funnel shaped channel (1) [55] (FIG. 1); and
d. channeling said waves motion into said parallel sided channel  (2) [24] (FIG. 1).
Filipek does not discloses:
a loop-back channel (4),
wherein said parallel sided channel (2) is situated with a buoyant vessel (8) for transferring wave motion energy to a power take off apparatus (3), 
transferring said waves motion energy from said water waves in said parallel sided channel (2) by said buoyant vessel (8) connected to said power take off apparatus (3) for drawing and forcing hydraulic fluid through a cyclic network of hydraulic conduits assisted by at least one pressurizable hydraulic storage vessels (15) whereby said forced hydraulic fluid impinges on and turns an impulse turbine (5) for rotating an electricity generator (6) to generate electric power,
routing said parallel sided channel (2) beyond position of said buoyant vessel (8); and 
in a more or less circular path making loop-back channel (4) leading back to said buoyant vessel (8) to extract residual wave motion energy.
Andalia (US 7,448,210) discloses:
B.	wherein said parallel sided channel (2) [40] is situated with a buoyant vessel (8) [60] for transferring wave motion energy to a power take off apparatus (3) [82] (FIG. 3-5), 
transferring said waves motion energy from said water waves in said parallel sided channel (2) [40] by said buoyant vessel (8) [60] connected to said power take off apparatus (3) [82] for drawing and forcing hydraulic fluid through a cyclic network of hydraulic conduits assisted by at least one pressurizable hydraulic storage vessels (15) [90] whereby said forced hydraulic fluid impinges on and turns an impulse turbine (5) for rotating an electricity generator (6) to generate electric power [The floaters include a hingedly mounted arm and a distal end. The arm is rotably mounted to a fixed point in the housing. The rotational movement is transmitted to a reciprocating piston of a hydraulic system that generates pressurized fluid fed to a hydraulic line. A number of hydraulic storage devices are provided to store the hydraulic energy. A manifold assembly is connected to these storage devices to provide the necessary energy for hydraulic turbine generators of electricity] (FIG. 3-5 & Abstract), and
routing said parallel sided channel (2) [40] beyond position of said buoyant vessel (8) [60] (FIG. 3-5) 


Filipek & Andalia fail to disclose:
a loop-back channel (4), & 
in a more or less circular path making loop-back channel (4) leading back to said buoyant vessel (8) to extract residual wave motion energy.
Agostino (US 5,420,463) teaches: 
a loop-back channel [29] (FIG. 1-2); & 
in a more or less path making loop-back channel (4) [29] leading back to multiple paddlewheels [25]  said buoyant vessel (8) to extract residual wave motion energy (FIG. 1-2).
It appears that a person skilled in the art would not be prompted to consider Agostino’s teachings “I-II”. The present invention requires the “loop-back channel” water to come from a large open water area where Agostino fail to disclose such large open water area. Even if a person skilled in the art were to use the knowledge from Agostino (see “I-II” above), said person would not arrive at the claimed subject matter when considering the remaining limitations recited in Claim 1. 
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of extracting energy from water waves in a large open water body to generate electric power from an predetermined excavated depths of three connected stages of land based channels: a funnel shaped channel (1), a parallel sided channel (2), and (A) a loop-back channel (4), forming a continuous vertical walled channel on the land leading away from said large open water body whereby the water from said large open water body flows into said continuous vertical walled parallel sided trough (2) by the following steps: 
a. capturing, a substantially amount of water from such water waves from said large open water body towards a shoreline into said parallel sided channel (2), wherein said funnel shaped channel (1) is connected to said parallel sided channel (2),
b. concentrating said water waves into said funnel shaped channel (1) to said large open water body and narrowing in the direction away from said open water body, 
c. controlling said waves action and kinetic energy exiting said funnel shaped channel (1) entering said parallel sided channel (2) by regulating or shutting off water wave activity, wherein the said parallel sided channel (2) is relatively narrow than said funnel channel (1), 
d. channeling said waves motion into said parallel sided channel (2), wherein said parallel sided 
e. transferring said waves motion energy from said water waves in said parallel sided channel (2) by said buoyant vessel (8) connected to said power take off apparatus (3) for drawing and forcing hydraulic fluid through a cyclic network of hydraulic conduits assisted by pressurizable hydraulic storage vessels (15) whereby said forced hydraulic fluid impinges on and turns an impulse turbine (5) for rotating an electricity generator (6) to generate electric power, and
f. routing said parallel sided channel (2) beyond position of said buoyant vessel (8) (E) in a more or less circular path making loop-back channel (4) leading back to said buoyant vessel (8) to extract residual wave motion energy.
Regarding Claim 5 – 
Similarly to Claim 1, the mentioned prior arts in Claim 1 regarding the “loop back channel” DO NOT disclose now recited as a circular, a spiral or an eight-shaped path. 
Moreover, Filipek in view of Andalia discloses all the limitations in Claim 5 with the exception of the following:
at least two dyke walls (21) two barriers doors (9) with apertures (39) closed by sliding a flat plate shutters (40) operated by an associated powering and control system, wherein the control system controls the wave movement and kinetic energy, said flat plate shutter (40) having a hydraulic cylinder actuator (41); 
at least two hydraulic cylinder actuators (32) with the associated powering and control system, wherein the control system open and closes said two barrier doors (9); & 
a hydraulic drain pump (30) with requisite power and controls, fasteners, brackets, bearings, electrical gauges, conductors and switches.
When considering all the limitations recited in Claim 5, other prior arts fails to disclose the limitations (A-C) and appears not obvious to keep modifying Filipek in view of Andalia to disclose all the limitations as recited in Claim 5.
Therefore, with respect to Claim 5 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An apparatus for containing water waves kinetic energy from a large open water body passing through a parallel sided channel (2) system excavated on land adjacent to said large open water body and converting the contained wave kinetic energy into electric energy, the apparatus comprising: 
a funnel shaped channel (1) adapted to be excavated over land to trap and concentrate the wave kinetic energy;
(A) at least two dyke walls (21) two barriers doors (9) with apertures (39) closed by sliding a flat plate shutters (40) operated by an associated powering and control system, wherein the control system controls the wave movement and kinetic energy, said flat plate shutter (40) having a hydraulic cylinder actuator (41);
(B) at least two hydraulic cylinder actuators (32) with the associated powering and control system, wherein the control system open and closes said two barrier doors (9);
the land based parallel sided channel (2) comprises;
a circular, a spiral or an eight-shaped path, 
a buoyant vessel (8), 
a power take off apparatus (3), 
a working hydraulic fluid, 
a two-way pumping hydraulic cylinders (7), 
at least one hydraulic conduits, 
at least one pressurizable hydraulic storage vessels (15), 
at least one hydraulic non-return valves (16), 
at least one hydraulic fluid filter (42), 
at least one hydraulic fluid supply reservoir (23), 
an impulse turbine (5), 
a fluid flow governing sensors and controls (29) for said impulse turbine (5), 
an electricity generator (6), 
a voltage step up transformer (27) with associated generator output control apparatus 28, 
a stable structurally stiff framework assembly, 
(C) a hydraulic drain pump (30) with requisite power and controls, fasteners, brackets, bearings, electrical gauges, conductors and switches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH ORTEGA/
Examiner, Art Unit 2832